DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9881597; over claims 1-15 of U.S. Patent No. 9190067; and over claims 1-19 of U.S. Patent No. 8983852.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patent anticipate the claims of the application.

Claims of USPN 9881597				Claims of the application
1. A system configured to generate a high frequency component of a signal from a low frequency component of the signal, the system comprising: an analysis filter 
5. The system of claim 4, wherein the second nonlinear processing unit is configured to determine a phase of the n.sup.th synthesis subband signal as the sum of a shifted phase of the k.sup.th analysis subband signal and a shifted phase of the (k+1).sup.th analysis subband signal; and/or determine a magnitude of the n.sup.th synthesis subband signal as the product of an exponentiated magnitude of the k.sup.th analysis subband signal and an exponentiated magnitude of the (k+1).sup.th analysis subband signal. 

2. The system of claim 1, wherein the analysis filter bank has a number L.sub.A of analysis subbands, with L.sub.A>1, where k is an analysis subband index with k=0, . . . ,L.sub.A-1; and the synthesis filter bank has a number L.sub.Sof synthesis subbands, with L.sub.S>0, where n is a synthesis subband index with n=0, . . . , L.sub.S-1. 


See claim 1 above.



Decoding is merely a process of encoding; also see claim 12. The system of claim 1, further comprising: an analysis quadrature mirror filter bank, referred to as QMF bank, configured to convert an audio signal into a plurality of QMF subband signals; wherein the low frequency component corresponds to at least one of the plurality of QMF subband signals. 

4. The system of claim 2, wherein the first and/or second nonlinear processing units are configured to determine an n.sup.th synthesis subband signal of the first and/or second set of synthesis subband 
 6. The system of claim 5, wherein the analysis subband index k of the analysis subband signal contributing to the synthesis subband with synthesis subband index n is given by the integer obtained by truncating the expression .times. ##EQU00014## wherein a remainder r is given by .times. ##EQU00015## 
    7. The system of claim 6, wherein the second nonlinear processing unit is configured to determine the phase of the n.sup.th synthesis subband signal as the sum of the phase of the k.sup.th analysis subband signal multiplied by P.sub.2(1-r) and the phase of the (k+1).sup.th analysis subband signal multiplied by P.sub.2r; and/or determine the magnitude of the n.sup.th synthesis subband signal as the product of the magnitude of the k.sup.th analysis subband signal raised to the power of (1-r) and the magnitude of the (k+1).sup.th analysis subband signal raised to the power of r. 

    9. The system of claim 1, wherein the first transposition order P.sub.1 and the second transposition order P.sub.2 are different. 
    10. The system of claim 1, wherein the first set of synthesis subband signals is determined based on a portion of the set of analysis subband signals phase shifted by an amount derived from the first transposition order P.sub.1; and/or the second set of synthesis subband signals is determined based on a portion of the set of analysis subband signals phase shifted by an amount derived from the second transposition order P.sub.2. 
    11. The system of claim 1, wherein the combining unit is configured to superpose synthesis subband signals of the first and 
13. The system of claim 1, wherein the first nonlinear processing unit is configured to determine a synthesis subband signal of the first set of synthesis subband signals based on an analysis subband signal of the set of analysis subband signals phase shifted by the transposition order P.sub.1; or a pair of analysis subband signals from the set of analysis subband signals wherein a first member of the pair of analysis subband signals is phase shifted by a factor P' and a second member of the pair is phase shifted by a factor P'', with P'+P''=P.sub.1. 
    14. The system of claim 1, wherein the analysis filter bank and the synthesis filter bank are evenly stacked such that a center frequency of an analysis subband is given by k.DELTA.f and a center frequency of a synthesis subband is given by nF.DELTA.f. 
17. The system of claim 1, wherein the first nonlinear processing unit is configured to determine a synthesis subband signal of the first set of synthesis subband signals based on an analysis 
    18. The system of claim 1, wherein the first nonlinear processing unit is configured to determine a synthesis subband signal of the first set of synthesis subband signals based on a pair of analysis subband signals from the set of analysis subband signals wherein a first member of the pair of analysis subband signals is phase multiplied by a factor P' and a second member of the pair is phase multiplied by a factor P'', with P'+P''=P.sub.1. 
Claims 15-16 are similar to claim 1 above.
th analysis subband signal of the set of analysis subband signals; wherein a magnitude of the nth synthesis subband signal is determined from a product of an exponentiated magnitude of the kth analysis subband signal and an exponentiated magnitude of the (k+1)th analysis subband signal; and a synthesis filter bank configured to generate the high frequency component of the signal based on the set of synthesis subband signals.  



























2. The system of claim 1, wherein the analysis filter bank has a number LA of analysis subbands, with LA > 1, where k is an analysis subband index with k = 0,..., LA -1; and the synthesis filter bank has a number Ls of synthesis subbands, with LS>1 LS >0, where n is a synthesis subband index with n = 0,..., Ls -1.  


A of analysis subbands is equal to the number Ls of synthesis subbands.  



4. The system of claim 1, wherein the analysis filter bank has a frequency resolution of Af ; and the synthesis filter bank has a frequency resolution of FAf ; with F being a resolution factor, with F >1 .  

5. The system of claim 1, further comprising: a core decoder configured to convert an encoded bit stream into the low frequency component of the signal;  34D09065US06an analysis quadrature mirror filter bank, referred to as QMF bank, configured to convert the high frequency component into a plurality of QMF subband signals; a high frequency reconstruction processing module configured to modify the QMF subband signals; and a synthesis QMF bank configured to generate a modified high frequency component from the modified QMF subband signals.

Claims 6-8 are similar to claims 1-5 above.


	Claims of USPN 9190067			Claims of application
1. A system configured to generate a high frequency component of a signal from a low frequency component of the signal, the system comprising: an analysis filter bank configured to provide a set of analysis subband signals from the low frequency component of the signal; wherein the set of analysis subband signals comprises at least two analysis subband signals; wherein the analysis 
3. The system of claim 1, wherein the nonlinear processing unit is configured to determine a phase of the n.sup.th synthesis subband signal as the sum of a shifted phase of the k.sup.th analysis subband signal and a shifted phase of the (k+1).sup.th analysis subband signal; and/or determine a magnitude of the n.sup.th synthesis subband signal as the product of an exponentiated magnitude of the k.sup.th analysis subband signal and an exponentiated magnitude of the (k+1).sup.th analysis subband signal. 

See claim 1 above







See claim 1 above



13. The system of claim 1, further comprising: a core decoder configured to convert an encoded bit stream into the low frequency component of the signal; an analysis quadrature mirror filter bank, referred to as QMF bank, configured to convert the high frequency component into a plurality of QMF subband signals; a high frequency reconstruction processing module configured to modify the QMF subband signals; and a synthesis QMF bank configured to generate a modified high frequency component from the modified QMF subband signals.


    5. The system of claim 4, wherein the nonlinear processing unit is configured to determine a synthesis subband signal of the set of synthesis subband signals based on a first pair of analysis subband signals from the set of analysis subband signals, wherein a first member of the first pair of analysis subband signals is phase shifted by a factor P' and a second member of the first pair is phase shifted by a factor P'', with P'+P''=P. 
    6. The system of claim 4, wherein the analysis subband index k of the analysis subband signal contributing to the synthesis subband with synthesis subband index n is given by the integer obtained by truncating the expression .times. ##EQU00021## wherein a remainder r is given by .times. ##EQU00022## 
    7. The system of claim 6, wherein the nonlinear processing unit is configured to determine the phase of the n.sup.th synthesis subband signal as the sum of 
    8. The system of claim 4, wherein the nonlinear processing unit is configured to determine a set of intermediate synthesis subband signals having a frequency resolution of P.DELTA.f from the set of analysis subband signals using the transposition order P; wherein the set of intermediate synthesis subband signals is determined based on a portion of the set of analysis subband signals phase shifted by the transposition order P; and interpolate one or more intermediate synthesis subband signals to determine the synthesis subband signal of the set of synthesis subband signals having the frequency resolution of F.DELTA.f. 
    9. The system of claim 1, wherein the nonlinear processing unit is configured to 
    10. The system of claim 1, wherein the nonlinear processing unit is a first nonlinear processing unit; the set of synthesis subband signals is a first set of synthesis subband signals; the nonlinear processing unit is configured to determine the first set of synthesis subband signals from the set of analysis subband signals using a first transposition order P.sub.1; the system comprises a second nonlinear processing unit configured to determine a second set of synthesis subband signals from the set of analysis subband signals using a second transposition order P.sub.2; the system comprises a combining unit configured to combine the first and the second set of synthesis subband signals; thereby yielding a combined set of synthesis subband signals; and the synthesis filter bank is configured to generate the high frequency component of the signal from the combined set of synthesis subband signals. 

    12. The system of claim 10, wherein the combining unit is configured to superpose synthesis subband signals of the first and the second set of synthesis subband signals corresponding to overlapping frequency ranges. 
    
    14. The system of claim 13, further comprising: a downsampling unit upstream of the analysis filter bank configured to reduce a sampling rate of the low frequency component of the signal; thereby yielding a low frequency component at a reduced sampling rate. 
Claim 15 is similar to claim 1 above.
th analysis subband signal of the set of analysis subband signals; wherein a magnitude of the nth synthesis subband signal is determined from a product of an exponentiated magnitude of the kth analysis subband signal and an exponentiated magnitude of the (k+1)th analysis subband signal; and a synthesis filter bank configured to generate the high frequency component of the signal based on the set of synthesis subband signals.  































2. The system of claim 1, wherein the analysis filter bank has a number LA of analysis subbands, with LA > 1, where k is an analysis subband index with k = 0,..., LA -1; and the synthesis filter bank has a number Ls of synthesis subbands, with LS>1 LS >0, where n is a synthesis subband index with n = 0,..., Ls -1.  


A of analysis subbands is equal to the number Ls of synthesis subbands.  



4. The system of claim 1, wherein the analysis filter bank has a frequency resolution of Af ; and the synthesis filter bank has a frequency resolution of FAf ; with F being a resolution factor, with F >1 .  

5. The system of claim 1, further comprising: a core decoder configured to convert an encoded bit stream into the low frequency component of the signal;  34D09065US06an analysis quadrature mirror filter bank, referred to as QMF bank, configured to convert the high frequency component into a plurality of QMF subband signals; a high frequency reconstruction processing module configured to modify the QMF subband signals; and a synthesis QMF bank configured to generate a modified high frequency component from the modified QMF subband signals.

Claims 6-8 are similar to claims 1-5 above.






	Claims of USPN 8983852			Claims of application
1. A system configured to generate a high frequency component of an audio signal from a low frequency component of the audio signal, the system comprising: an analysis filter bank configured to provide 
 3. The system of claim 1, wherein the nonlinear processing unit is configured to determine a phase of the n.sup.th synthesis subband signal as the sum of a shifted phase of the k.sup.th analysis subband signal and a shifted phase of the (k+1).sup.th analysis subband signal; and/or determine a magnitude of the n.sup.th synthesis subband signal as the product of an exponentiated magnitude of the k.sup.th analysis subband signal and an exponentiated magnitude of the (k+1).sup.th analysis subband signal. 
See claim 1 above





See claim 1 above


See claim 1 above.





12. The system of claim 10, further comprising: a core decoder configured to convert an encoded bit stream into the low frequency component of the signal; an analysis quadrature mirror filter bank, referred to as QMF bank, configured to convert the high frequency component into a plurality of QMF subband signals; a high frequency reconstruction processing module configured to modify the QMF subband signals; and a synthesis QMF bank configured to generate a modified 

Other claims are similar to the above claims. 

th analysis subband signal of the set of analysis subband signals; wherein a magnitude of the nth synthesis subband signal is determined from a product of an exponentiated magnitude of the kth analysis subband signal and an exponentiated magnitude of the (k+1)th analysis subband signal; and a synthesis filter bank configured to generate the high frequency component of the signal based on the set of synthesis subband signals.  






























2. The system of claim 1, wherein the analysis filter bank has a number LA of analysis subbands, with LA > 1, where k is an analysis subband index with k = 0,..., LA -1; and the synthesis filter bank has a number Ls of synthesis subbands, with LS>1 LS >0, where n is a synthesis subband index with n = 0,..., Ls -1.  


3. The system of claim 2, wherein the number LA of analysis subbands is equal to the number Ls of synthesis subbands.  



4. The system of claim 1, wherein the analysis filter bank has a frequency resolution of Af ; and the synthesis filter bank has a frequency resolution of FAf ; with F being a resolution factor, with F >1 .  



5. The system of claim 1, further comprising: a core decoder configured to convert an encoded bit stream into the low frequency component of the signal;  34D09065US06an analysis quadrature mirror filter bank, referred to as QMF bank, configured to convert the high frequency component into a plurality of QMF subband signals; a high frequency reconstruction processing module configured to modify the QMF subband signals; and a synthesis QMF bank configured to generate a modified high frequency component from the modified QMF subband signals.





Claims 6-8 are similar to claims 1-5 above.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an analysis filter bank”, “a nonlinear processing unit”, and “a synthesis filter bank” in claims 1 and “a core decoder”, “analysis quadrature mirror filter bank”, “a high frequency reconstruction processing module”, and “a synthesis QMF bank” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Although claims 1-5 appear to fall within a statutory category (i.e., system), claims 1-5 encompass nothing more than logic/software modules as per the specification ("The methods and systems for transposition and/or high frequency reconstruction described in the present document may be implemented as software, firmware and/or hardware. Certain components may e.g. be implemented as software running on a digital signal processor or microprocessor. Other components may e.g. be implemented as hardware and or as application specific integrated circuits”, Page 33).  Thus, claims 1-5 are directed to non-statutory subject matter because their scope includes a computer program embodiment, an abstract data structure which does not fall within one of the four statutory categories (i.e., it is directed to a program per se).  See also MPEP § 2106.IV.B.1.a.  Data structures not claimed as embodied in computer per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized.  In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.  Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.

Allowable Subject Matter
Claims 1-8 are allowable over the prior art on record.  The following is an examiner’s statement of reasons for allowance: Liljeryd et al. (USPN 7283955) discloses a system configured to generate a high frequency component of a signal from a low frequency component of the signal, the system comprising: an analysis filter bank configured to provide a set of analysis subband signals from the low frequency component of the signal (col. 12, lines 35-67; obviously delta F is the space or resolution between two frequency components); wherein the set of analysis subband signals comprises at least two analysis subband signals (col. 12, lines 35-67; obviously delta F is the space or resolution between two frequency components); a nonlinear processing unit configured to determine a set of synthesis subband signals from the set of analysis subband signals (col. 13, line 22 to col. 14, line 36 and/or figure 9c; col. 13, in the case M=2); wherein the nonlinear processing unit is configured to determine an nth synthesis subband signal of the set of synthesis subband signals from a kth analysis subband signal and a (k+1)th analysis subband signal of the set of analysis subband signals (figure 9c; also see col. 13, line 22 to col. 14, line 36 and/or figure 9c; col. 13, in the case M=2); and a synthesis filter bank configured to generate the high frequency component of the signal based on the set of synthesis subband signals (figure 9c and/or col. 13, line 22 to col. 14, line 36; expanding the band by a factor of M=3, the resolution would also change to 3 times the original resolution).
	Liljeryd et al. fail disclose the inventive concept of multiplying an exponentiated magnitude of two adjacent analysis subband signals to obtain a magnitude of an nth synthesis subband signal.  Specifically, Liljeryd et al. fail to explicitly disclose wherein a magnitude of the nth synthesis subband signal is determined from a product of an exponentiated magnitude of the kth analysis subband signal and an exponentiated magnitude of the (k+1)th analysis subband signal.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tanaka et al. (USPG 2005/0149339) teach an audio decoding apparatus that decodes high frequency components signals using a band expander that generates multiple high frequency subband signals from low frequency subband signals.  Kjorling et al. (USPG 2004/0117177) teach a method for improving the performance of a filter-bank based on spectral envelop adjuster.  Villemoes et al. (USPG 2009/0063140) teach a method for encoding and decoding of audio signals using complex-valued filter banks.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUYEN X VO/Primary Examiner, Art Unit 2656